EX-99.1 For Additional Information, please contact CTSLink Customer Service JPMBB Commercial Mortgage Securities Trust 2014-C18 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2014-C18 Payment Date: 5/17/17 8480 Stagecoach Circle Record Date: 4/28/17 Frederick, MD 21701-4747 Determination Date: 5/11/17 DISTRIBUTION DATE STATEMENT Table of Contents STATEMENT SECTIONS PAGE(s) Certificate Distribution Detail 2 Certificate Factor Detail 3 Exchangeable Certificates Detail 4 Reconciliation Detail 5 Other Required Information 6 Cash Reconciliation 7 Current Mortgage Loan and Property Stratification Tables 8 - 10 Mortgage Loan Detail 11 - 12 NOI Detail 13 - 14 Principal Prepayment Detail 15 Historical Detail 16 Delinquency Loan Detail 17 Specially Serviced Loan Detail 18 - 19 Advance Summary 20 Modified Loan Detail 21 Historical Liquidated Loan Detail 22 Historical Bond/Collateral Loss Reconciliation Detail 23 Interest Shortfall Reconciliation Detail 24 - 25 Defeased Loan Detail 26 Depositor Master Servicer Special Servicer Senior Trust Advisor J.P. Morgan Chase Commercial Mortgage Midland Loan Services LNR Partners, LLC Pentalpha Surveillance LLC Securities Corp. A Division of PNC Bank, N.A. 1601 Washington Avenue PO Box 4839 383 Madison Avenue 10851 Mastin Street, Building 82 Suite 700 Greenwich, CT 06831 New York, NY 10179 Overland Park, KS 66210 Miami Beach, FL 33139 Contact: Contact: Brian Baker Heather Wagner Contact: www.lnrpartners.com Contact: Don Simon Phone Number: (212) 834-3813 Phone Number: (913) 253-9570 Phone Number: (305) 695-5600 Phone Number (203) 660-6100 Please visit www.ctslink.com for additional information and special notices. In addition, certificateholders may register online for email notification when special notices are posted. For information or assistance please call 866-846-4526. Copyright 2017, Wells Fargo Bank, N.A. Page 1 of 26 Certificate Distribution Detail Class (2) CUSIP Pass-Through Original Beginning Principal Interest Prepayment Realized Loss / Total Ending Current Rate Balance Balance Distribution Distribution Penalties Additional Trust Fund Expenses Distribution Balance Subordination Level (1) A-1 46641JAS5 1.254300% 52,231,000.00 17,099,481.19 1,059,368.97 17,873.23 0.00 0.00 1,077,242.20 16,040,112.22 31.18% A-2 46641JAT3 2.878500% 85,216,000.00 85,216,000.00 0.00 204,411.88 0.00 0.00 204,411.88 85,216,000.00 31.18% A-3 46641JAU0 3.577800% 23,484,000.00 23,484,000.00 0.00 70,017.55 0.00 0.00 70,017.55 23,484,000.00 31.18% A-4A1 46641JAV8 3.793800% 87,500,000.00 87,500,000.00 0.00 276,631.25 0.00 0.00 276,631.25 87,500,000.00 31.18% A-4A2 46641JAA4 3.793800% 87,500,000.00 87,500,000.00 0.00 276,631.25 0.00 0.00 276,631.25 87,500,000.00 31.18% A-5 46641JAW6 4.079300% 267,029,000.00 267,029,000.00 0.00 907,742.83 0.00 0.00 907,742.83 267,029,000.00 31.18% A-SB 46641JAX4 3.565900% 67,360,000.00 67,360,000.00 0.00 200,165.85 0.00 0.00 200,165.85 67,360,000.00 31.18% A-S 46641JBA3 4.438600% 55,062,000.00 55,062,000.00 0.00 203,665.16 0.00 0.00 203,665.16 55,062,000.00 25.20% B 46641JBB1 4.813555% 69,426,000.00 69,426,000.00 0.00 278,488.21 0.00 0.00 278,488.21 69,426,000.00 17.67% C 46641J BC9 4.813555% 37,107,000.00 37,107,000.00 0.00 148,847.15 0.00 0.00 148,847.15 37,107,000.00 13.64% D 46641JAE6 4.813555% 56,259,000.00 56,259,000.00 0.00 225,671.48 0.00 0.00 225,671.48 56,259,000.00 7.53% E 46641JAG1 4.313555% 19,152,000.00 19,152,000.00 0.00 68,844.33 0.00 0.00 68,844.33 19,152,000.00 5.46% F 46641JAJ5 3.705000% 11,970,000.00 11,970,000.00 0.00 36,957.38 0.00 0.00 36,957.38 11,970,000.00 4.16% NR 46641JAL0 3.705000% 38,303,883.00 38,303,883.00 0.00 118,263.24 0.00 0.00 118,263.24 38,303,883.00 0.00% Z 46641JAQ9 0.000000% 0.01 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% LP NA 0.000000% 100.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% R 46641JAN6 0.000000% 1.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% Totals 957,599,984.01 922,468,364.19 1,059,368.97 3,034,210.79 0.00 0.00 4,093,579.76 921,408,995.22 Class CUSIP Pass-Through Original Notional Beginning Notional Interest Prepayment Total Ending Notional Rate Amount Amount Distribution Penalties Distribution Amount X-A 46641JAY2 1.063370% 725,382,000.00 690,250,481.19 611,659.74 0.00 611,659.74 689,191,112.22 X-C 46641JAC0 0.940677% 69,425,883.00 69,425,883.00 54,422.79 0.00 54,422.79 69,425,883.00 (1) Calculated by taking (A) the sum of the ending certificate balance of all classes less (B) the sum of (i) the ending certificate balance of the designated class and (ii) the ending certificate balance of all classes which are not subordinate to the designated class and dividing the result by (A). (2) The balances of the Class A-S, Class B, Class C certificates represent the balance of their respective Regular Interest, as detailed in the Pooling and Servicing Agreement. A portion of these classes may be exchanged and held in Class EC. For details on the current status and payments of Class EC, see page 4. Copyright 2017, Wells Fargo Bank, N.A. Page 2 of 26 Certificate Factor Detail Beginning Principal Interest Prepayment Realized Loss / Ending Class CUSIP Balance Distribution Distribution Penalties Additional Trust Balance Fund Expenses A-1 46641JAS5 327.38184584 20.28237962 0.34219582 0.00000000 0.00000000 307.09946622 A-2 46641JAT3 1,000.00000000 0.00000000 2.39875000 0.00000000 0.00000000 1,000.00000000 A-3 46641JAU0 1,000.00000000 0.00000000 2.98150017 0.00000000 0.00000000 1,000.00000000 A-4A1 46641JAV8 1,000.00000000 0.00000000 3.16150000 0.00000000 0.00000000 1,000.00000000 A-4A2 46641JAA4 1,000.00000000 0.00000000 3.16150000 0.00000000 0.00000000 1,000.00000000 A-5 46641JAW6 1,000.00000000 0.00000000 3.39941666 0.00000000 0.00000000 1,000.00000000 A-SB 46641JAX4 1,000.00000000 0.00000000 2.97158328 0.00000000 0.00000000 1,000.00000000 A-S 46641JBA3 1,000.00000000 0.00000000 3.69883332 0.00000000 0.00000000 1,000.00000000 B 46641JBB1 1,000.00000000 0.00000000 4.01129562 0.00000000 0.00000000 1,000.00000000 C 46641JBC9 1,000.00000000 0.00000000 4.01129571 0.00000000 0.00000000 1,000.00000000 D 46641JAE6 1,000.00000000 0.00000000 4.01129561 0.00000000 0.00000000 1,000.00000000 E 46641JAG1 1,000.00000000 0.00000000 3.59462876 0.00000000 0.00000000 1,000.00000000 F 46641JAJ5 1,000.00000000 0.00000000 3.08750042 0.00000000 0.00000000 1,000.00000000 NR 46641JAL0 1,000.00000000 0.00000000 3.08750003 0.00000000 0.00000000 1,000.00000000 Z 46641JAQ9 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 EC 46641JBD7 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 LP NA 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 R 46641JAN6 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 Class CUSIP Beginning Notional Interest Prepayment Notional Ending Amount Distribution Penalties Amount X-A 46641JAY2 951.56825120 0.84322431 0.00000000 950.10782211 X-C 46641JAC0 1,000.00000000 0.78389770 0.00000000 1,000.00000000 Copyright 2017, Wells Fargo Bank, N.A. Page 3 of 26 Exchangeable Class Detail Class\ Pass-Through Original Beginning Principal Interest Prepayment Realized Loss / Total Ending Component CUSIP Rate Balance Balance Distribution Distribution Premium Additional Trust Fund Expenses Distribution Balance A-S Regular Interest Breakdown A-S (Cert) 46641JBA3 4.438600% 55,062,000.00 55,062,000.00 0.00 203,665.16 0.00 0.00 203,665.16 55,062,000.00 A-S (EC) NA N/A 0.01 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Totals 55,062,000.01 55,062,000.00 0.00 203,665.16 0.00 0.00 203,665.16 55,062,000.00 B Regular Interest Breakdown B (Cert) 46641JBB1 4.813555% 69,426,000.00 69,426,000.00 0.00 278,488.21 0.00 0.00 278,488.21 69,426,000.00 B (EC) NA N/A 0.01 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Totals 69,426,000.01 69,426,000.00 0.00 278,488.21 0.00 0.00 278,488.21 69,426,000.00 C Regular Interest Breakdown C (Cert) 46641JBC9 4.813555% 37,107,000.00 37,107,000.00 0.00 148,847.15 0.00 0.00 148,847.15 37,107,000.00 C (EC) NA N/A 0.01 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Totals 37,107,000.01 37,107,000.00 0.00 148,847.15 0.00 0.00 148,847.15 37,107,000.00 Class EC Detail Class\ Pass-Through Original Beginning Principal Interest Prepayment Realized Loss / Total Ending Component CUSIP Rate Balance Balance Distribution Distribution Premium Additional Trust Fund Expenses Distribution Balance EC 46641JBD7 0.000000% 0.01 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 4 of 26 Reconciliation Detail Principal Reconciliation Loan Group Stated Beginning Principal Unpaid Beginning Scheduled Principal Unscheduled Principal Realized Loss Stated Ending Unpaid Ending Current Principal Balance Principal Balance Principal Adjustments Principal Balance Principal Balance Distribution Amount Total 922,468,365.06 922,643,358.85 1,059,368.97 0.00 0.00 0.00 921,408,996.09 921,408,996.09 1,059,368.97 Certificate Interest Reconciliation Accrual Accrual Accrued Net Aggregate Distributable Distributable WAC CAP Interest Interest Remaining Unpaid Class Dates Days Certificate Prepayment Certificate Certificate Interest Shortfall Shortfall/(Excess) Distribution Distributable Interest Interest Shortfall Interest Adjustment Certificate Interest A-1 04/01/2017 - 04/30/2017 30 17,873.23 0.00 17,873.23 0.00 0.00 0.00 17,873.23 0.00 A-2 04/01/2017 - 04/30/2017 30 204,411.88 0.00 204,411.88 0.00 0.00 0.00 204,411.88 0.00 A-3 04/01/2017 - 04/30/2017 30 70,017.55 0.00 70,017.55 0.00 0.00 0.00 70,017.55 0.00 A-4A1 04/01/2017 - 04/30/2017 30 276,631.25 0.00 276,631.25 0.00 0.00 0.00 276,631.25 0.00 A-4A2 04/01/2017 - 04/30/2017 30 276,631.25 0.00 276,631.25 0.00 0.00 0.00 276,631.25 0.00 A-5 04/01/2017 - 04/30/2017 30 907,742.83 0.00 907,742.83 0.00 0.00 0.00 907,742.83 0.00 A-SB 04/01/2017 - 04/30/2017 30 200,165.85 0.00 200,165.85 0.00 0.00 0.00 200,165.85 0.00 A-S 04/01/2017 - 04/30/2017 30 203,665.16 0.00 203,665.16 0.00 0.00 0.00 203,665.16 0.00 B 04/01/2017 - 04/30/2017 30 278,488.21 0.00 278,488.21 0.00 0.00 0.00 278,488.21 0.00 C 04/01/2017 - 04/30/2017 30 148,847.15 0.00 148,847.15 0.00 0.00 0.00 148,847.15 0.00 D 04/01/2017 - 04/30/2017 30 225,671.48 0.00 225,671.48 0.00 0.00 0.00 225,671.48 0.00 E 04/01/2017 - 04/30/2017 30 68,844.33 0.00 68,844.33 0.00 0.00 0.00 68,844.33 0.00 F 04/01/2017 - 04/30/2017 30 36,957.38 0.00 36,957.38 0.00 0.00 0.00 36,957.38 0.00 NR 04/01/2017 - 04/30/2017 30 118,263.24 0.00 118,263.24 0.00 0.00 0.00 118,263.24 1,654.00 X-A 04/01/2017 - 04/30/2017 30 611,659.74 0.00 611,659.74 0.00 0.00 0.00 611,659.74 0.00 X-C 04/01/2017 - 04/30/2017 30 54,422.79 0.00 54,422.79 0.00 0.00 0.00 54,422.79 0.00 Z N/A N/A 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Totals 3,700,293.32 0.00 3,700,293.32 0.00 0.00 0.00 3,700,293.32 1,654.00 Copyright 2017, Wells Fargo Bank, N.A. Page 5 of 26 Other Required Information Available Distribution Amount (1) 4,759,662.29 Appraisal Reduction Amount Loan Loan Appraisal Cumulative Date Appraisal Number Group Reduction ASER Reduction Amount Amount Effected None Total (1) The Available Distribution Amount includes any Prepayment Premiums . (2) Indicates loans in special servicing with a loan status of ‘0’, Current. Copyright 2017, Wells Fargo Bank, N.A. Page 6 of 26 Cash Reconciliation Detail Total Funds Collected Total Funds Distributed Interest: Fees: Scheduled Interest 3,714,669.90 Master Servicing Fee - Midland Loan Services 8,764.91 Interest reductions due to Nonrecoverability Determinations 0.00 Trustee Fee - Wells Fargo Bank, N.A. 3,613.00 Interest Adjustments 0.00 Certificate Administrator Fee - Wells Fargo Bank, N.A. 0.00 Deferred Interest 0.00 CREFC Royalty License Fee 384.36 ARD Interest 0.00 Senior Trust Advisor Fee - Pentalpha Surveillance LLC 1,614.32 Net Prepayment Interest Shortfall 0.00 Total Fees 14,376.60 Net Prepayment Interest Excess 0.00 Additional Trust Fund Expenses: Extension Interest 0.00 Interest Reserve Withdrawal 0.00 Reimbursement for Interest on Advances 0.00 ASER Amount 0.00 Total Interest Collected 3,714,669.90 Special Servicing Fee 0.00 Principal: Rating Agency Expenses 0.00 Scheduled Principal 1,059,368.97 Attorney Fees & Expenses 0.00 Unscheduled Principal 0.00 Bankruptcy Expense 0.00 Principal Prepayments 0.00 Taxes Imposed on Trust Fund 0.00 Collection of Principal after Maturity Date 0.00 Non-Recoverable Advances 0.00 Recoveries from Liquidation and Insurance Proceeds 0.00 Workout Delayed Reimbursement Amounts 0.00 Excess of Prior Principal Amounts paid 0.00 Other Expenses 0.00 Curtailments 0.00 Total Additional Trust Fund Expenses 0.00 Negative Amortization 0.00 Principal Adjustments 0.00 Interest Reserve Deposit 0.00 Total Principal Collected 1,059,368.97 Payments to Certificateholders & Others: Other: Interest Distribution 3,700,293.32 Prepayment Penalties/Yield Maintenance 0.00 Principal Distribution 1,059,368.97 Class LP Principal Deposit 0.00 Prepayment Penalties/Yield Maintenance 0.00 Borrower Option Extension Fees 0.00 Borrower Option Extension Fees 0.00 Excess Liquidation Proceeds 0.00 Equity Payments Paid 0.00 Net Swap Counterparty Payments Received 0.00 Net Swap Counterparty Payments Paid 0.00 Total Other Collected: 0.00 Total Payments to Certificateholders & Others 4,759,662.29 Total Funds Collected 4,774,038.87 Total Funds Distributed 4,774,038.89 Copyright 2017, Wells Fargo Bank, N.A. Page 7 of 26 Current Mortgage Loan and Property Stratification Tables Scheduled Balance Aggregate Pool State (3) Scheduled # of Scheduled % of Agg. WAM WAC Weighted State # of Scheduled % of Agg. WAM WAC Weighted Balance Loans Balance Bal. (2) Avg DSCR (1) Props Balance Bal. (2) Avg DSCR (1) Defeased 1 4,373,559.51 0.47 20 5.0650 NAP Defeased 1 4,373,559.51 0.47 20 5.0650 NAP Alabama 1 3,832,139.33 0.42 80 5.4371 1.420000 $9,999,999 or Less 24 144,735,623.98 15.71 71 5.1748 1.665658 Arizona 1 7,845,684.00 0.85 21 4.6425 2.030000 $10,000,000 to $19,999,999 12 163,701,489.87 17.77 72 4.9017 1.845579 California 6 112,321,430.36 12.19 81 4.8576 3.001217 $20,000,000 to $24,999,999 5 107,642,622.56 11.68 92 5.0684 1.534523 Colorado 2 27,985,636.42 3.04 81 5.0078 1.498535 $25,000,000 to $49,999,999 4 171,837,283.23 18.65 63 4.6471 1.559996 Connecticut 1 7,840,000.00 0.85 44 4.6580 2.350000 $50,000,000 to 99,999,999 3 229,118,416.94 24.87 80 4.7697 2.214495 Florida 8 218,406,465.51 23.70 81 4.6989 2.186715 $100,000,000 or Greater 1 100,000,000.00 10.85 81 4.4200 2.790000 Georgia 1 14,483,542.12 1.57 21 4.4870 2.070000 Illinois 2 6,302,015.00 0.68 80 5.5528 1.576424 Totals 50 921,408,996.09 100.00 75 4.8323 1.920690 Indiana 5 11,380,375.14 1.24 81 5.1596 1.573126 Iowa 2 99,688,369.75 10.82 80 4.4102 1.660000 Maryland 2 7,274,078.08 0.79 80 5.1687 1.272756 Massachusetts 1 4,421,699.23 0.48 80 5.4371 1.420000 Michigan 2 18,690,332.20 2.03 81 5.2767 2.011016 Minnesota 1 20,639,208.62 2.24 140 5.5000 1.400000 Nevada 15 94,340,088.43 10.24 48 4.3720 1.686659 New Jersey 1 11,391,281.63 1.24 80 5.2700 1.550000 New York 4 73,329,354.39 7.96 80 5.0402 1.516330 North Carolina 3 35,098,306.92 3.81 80 4.9781 1.401884 Ohio 2 14,447,577.52 1.57 80 5.3836 1.577066 Oklahoma 1 11,782,811.27 1.28 81 4.9280 2.320000 Pennsylvania 2 11,814,990.40 1.28 80 5.1699 1.073292 South Carolina 11 39,162,255.40 4.25 74 5.4431 1.434700 Tennessee 1 5,209,788.75 0.57 20 4.6900 2.840000 See footnotes on last page of this section. Texas 3 24,081,634.91 2.61 56 4.9561 1.780732 Washington 2 28,132,599.81 3.05 80 5.1644 1.238328 Wisconsin 1 7,133,771.41 0.77 80 5.1080 1.740000 Totals 82 921,408,996.09 100.00 75 4.8323 1.920690 Copyright 2017, Wells Fargo Bank, N.A. Page 8 of 26 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Debt Service Coverage Ratio (1) Property Type (3) Debt Service # of Scheduled % of WAM WAC Weighted Property # of Scheduled % of Agg. WAM WAC Weighted Coverage Ratio Loans Balance Agg. Bal. (2) Avg DSCR (1) Type Props Balance Bal. (2) Avg DSCR (1) Defeased 1 4,373,559.51 0.47 20 5.0650 NAP Defeased 1 4,373,559.51 0.47 20 5.0650 NAP 1.35 or Less 9 111,843,761.96 12.14 80 5.1270 1.231050 Industrial 18 74,439,429.42 8.08 40 4.8871 2.065508 1.36 to 1.45 9 200,500,246.04 21.76 85 4.9512 1.413622 Lodging 5 115,687,181.13 12.56 73 4.8266 3.001726 1.46 to 1.55 4 83,339,011.18 9.04 80 4.9032 1.488101 Mixed Use 3 12,696,918.37 1.38 80 5.4138 1.457595 1.56 to 1.65 3 13,081,147.47 1.42 63 5.5583 1.592537 Multi-Family 10 103,045,542.29 11.18 71 4.9166 1.927299 1.66 to 1.80 6 127,845,016.01 13.87 80 4.5777 1.679428 Office 8 130,777,062.61 14.19 80 5.0814 1.450557 1.81 to 2.00 5 78,463,328.73 8.52 38 4.8652 1.945392 Other 1 3,837,791.56 0.42 21 5.4980 1.570000 2.01 to 2.25 5 63,976,424.28 6.94 60 4.8558 2.089965 Retail 32 471,596,837.91 51.18 82 4.7094 1.778483 2.26 or Greater 8 237,986,500.91 25.83 78 4.6440 2.923731 Self Storage 4 4,954,673.31 0.54 80 5.2900 2.070000 Totals 50 921,408,996.09 100.00 75 4.8323 1.920690 Totals 82 921,408,996.09 100.00 75 4.8323 1.920690 Note Rate Seasoning Note # of Scheduled % of WAM Weighted # of Scheduled % of WAM Weighted Rate Loans Balance Agg. (2) WAC Avg DSCR (1) Seasoning Loans Balance Agg. (2) WAC Avg DSCR (1) Bal. Bal. Defeased 1 4,373,559.51 0.47 20 5.0650 NAP Defeased 1 4,373,559.51 0.47 20 5.0650 NAP 4.40000% or Less 2 143,744,806.20 15.60 78 4.2278 1.574188 12 months or less 0 0.00 0.00 0 0.0000 0.000000 4.40001% to 4.60000% 2 114,483,542.12 12.42 73 4.4285 2.698911 13 to 24 months 0 0.00 0.00 0 0.0000 0.000000 4.60001% to 4.80000% 7 149,444,299.20 16.22 70 4.7486 2.773373 25 to 36 months 0 0.00 0.00 0 0.0000 0.000000 4.80001% to 5.00000% 10 217,737,137.97 23.63 68 4.8847 1.770008 37 to 48 months 49 917,035,436.58 99.53 76 4.8311 1.922315 5.00001% to 5.20000% 12 109,448,478.37 11.88 81 5.1103 1.489473 49 months or greater 0 0.00 0.00 0 0.0000 0.000000 5.20001% to 5.40000% 8 74,698,481.53 8.11 80 5.2559 1.457155 5.40001% to 5.60000% 5 91,517,121.35 9.93 91 5.4589 1.434203 Totals 50 921,408,996.09 100.00 75 4.8323 1.920690 5.60001% or Greater 3 15,961,569.84 1.73 80 5.6949 1.540309 Totals 50 921,408,996.09 100.00 75 4.8323 1.920690 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 9 of 26 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Anticipated Remaining Term (ARD and Balloon Loans) Anticipated Remaining # of Scheduled % of WAM WAC Weighted Term (2) Loans Balance Agg. (2) Avg DSCR (1) Bal. Defeased 1 4,373,559.51 0.47 20 5.0650 NAP 60 months or Less 7 100,641,806.43 10.92 26 4.7322 2.039444 60 months to 84 months 41 795,754,421.53 86.36 80 4.8263 1.921049 85 months to 120 months 0 0.00 0.00 0 0.0000 0.000000 121 months or Greater 1 20,639,208.62 2.24 140 5.5000 1.400000 Totals 50 921,408,996.09 100.00 75 4.8323 1.920690 Remaining Amortization Term (ARD and Balloon Loans) Age of Most Recent NOI Remaining Amortization # of Scheduled % of WAM Weighted Age of Most # of Scheduled % of WAM WAC Weighted Term Loans Balance Agg. (2) WAC Avg DSCR (1) Recent NOI Loans Balance Agg. (2) Avg DSCR (1) Bal. Bal. Defeased 1 4,373,559.51 0.47 20 5.0650 NAP Defeased 1 4,373,559.51 0.47 20 5.0650 NAP Interest Only 4 182,840,000.00 19.84 64 4.6583 2.333045 Underwriter's Information 5 132,894,935.99 14.42 58 5.1432 1.629451 299 Months or Less 10 125,004,150.70 13.57 76 4.7045 1.518813 12 Months or Less 43 769,852,975.74 83.55 78 4.7719 1.968645 300 Months to 330 Months 35 609,191,285.88 66.12 79 4.9090 1.881838 13 to 24 Months 1 14,287,524.85 1.55 81 5.1200 2.150000 331 Months or Greater 0 0.00 0.00 0 0.0000 0.000000 25 Months or Greater 0 0.00 0.00 0 0.0000 0.000000 Totals 50 921,408,996.09 100.00 75 4.8323 1.920690 Totals 50 921,408,996.09 100.00 75 4.8323 1.920690 (1) Debt Service Coverage Ratios are updated periodically as new NOI figures become available from borrowers on an asset level. In all cases the most current DSCR provided by the Servicer is used. To the extent that no DSCR is provided by the Servicer, information from the offering document is used. The debt service coverage ratio information was provided to the Certificate Administrator by the Master Servicer and the Certificate Administrator has not independently confirmed the accuracy of such information. (2) Anticipated Remaining Term and WAM are each calculated based upon the term from the current month to the earlier of the Anticipated Repayment Date, if applicable, and the Maturity Date. (3) Data in this table was calculated by allocating pro-rata the current loan information to the properties based upon the Cut-Off Date Balance of each property as disclosed in the offering document. The Scheduled Balance Totals reflect the aggregate balances of all pooled loans as reported in the CREFC Loan Periodic Update File. To the extent that the Scheduled Balance Total figure for the “State” and "Property” stratification tables is not equal to the sum of the scheduled balance figures for each state or property, the difference is explained by loans that have been modified into a split loan structure. The “State” and “Property” stratification tables do not include the balance of the subordinate note (sometimes called the B-piece or a “hope note”) of a loan that has been modified into a split-loan structure. Rather, the scheduled balance for each state or property only reflects the balance of the senior note (sometimes called the A-piece) of a loan that has been modified into a split-loan structure. Copyright 2017, Wells Fargo Bank, N.A. Page 10 of 26 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 30306419 1 RT Miami FL 368,333.33 0.00 4.420% N/A 2/6/24 N 100,000,000.00 100,000,000.00 5/6/17 30306420 2 RT West Des Moines IA 344,038.74 154,715.82 4.366% N/A 1/1/24 N 94,559,433.59 94,404,717.77 5/1/17 30306422 3 LO Anaheim CA 318,291.31 100,812.57 4.787% 2/1/24 2/1/29 N 79,788,921.34 79,688,108.77 5/1/17 30306418 4 RT Various Various 249,616.04 66,139.32 5.437% N/A 1/1/24 N 55,091,729.72 55,025,590.40 5/1/17 30305549 5 RT Las Vegas NV 163,373.12 123,200.72 3.963% N/A 7/1/23 N 49,463,289.15 49,340,088.43 5/1/17 30306423 6 RT Wesley Chapel FL 191,781.93 71,700.42 4.838% N/A 2/6/24 N 47,568,895.22 47,497,194.80 5/6/17 30306424 7 IN Las Vegas NV 180,750.00 0.00 4.820% N/A 1/1/19 N 45,000,000.00 45,000,000.00 5/1/17 30306425 8 OF New York NY 130,250.00 0.00 5.210% N/A 1/6/24 N 30,000,000.00 30,000,000.00 5/6/17 30306426 9 OF Tacoma WA 98,443.09 33,184.28 5.134% N/A 1/6/24 N 23,009,683.08 22,976,498.80 5/6/17 30306417 10 MF Tampa FL 91,571.10 0.00 4.904% N/A 2/1/24 N 22,405,000.00 22,405,000.00 5/1/17 30306427 11 OF Raleigh NC 85,843.49 30,240.95 4.827% N/A 12/5/23 N 21,342,765.69 21,312,524.74 5/5/17 30306428 12 RT Miller Place NY 79,749.66 43,320.74 4.790% N/A 1/5/24 N 19,979,038.42 19,935,717.68 5/5/17 30306429 13 RT Miami FL 84,569.79 28,034.44 4.990% N/A 2/6/24 N 20,337,424.84 20,309,390.40 5/6/17 30306430 14 RT Roseville MN 94,708.79 24,526.90 5.500% N/A 1/1/29 N 20,663,735.52 20,639,208.62 5/1/17 30306431 15 OF Greenwood Village CO 77,643.59 22,890.52 4.972% N/A 2/1/24 N 18,739,403.40 18,716,512.88 5/1/17 30306432 16 MF Houston TX 63,243.09 0.00 4.620% N/A 2/1/21 N 16,425,000.00 16,425,000.00 5/1/17 30306433 17 LO Atlanta GA 54,242.98 23,161.74 4.487% N/A 2/1/19 N 14,506,703.86 14,483,542.12 5/1/17 30306434 18 OF Southfield MI 61,047.91 20,579.00 5.120% N/A 2/6/24 N 14,308,103.85 14,287,524.85 5/6/17 30306435 19 RT Geneva NY 53,612.34 18,138.16 5.110% N/A 2/5/24 N 12,589,982.75 12,571,844.59 5/5/17 30306436 20 IN Brea CA 49,515.62 0.00 4.753% 1/1/24 9/1/25 N 12,500,000.00 12,500,000.00 5/1/17 30306437 21 MF Tulsa OK 48,451.49 15,440.10 4.928% N/A 2/6/24 N 11,798,251.37 11,782,811.27 5/11/17 30306438 22 RT Waretown NJ 50,088.68 14,110.72 5.270% N/A 1/5/24 N 11,405,392.35 11,391,281.63 5/5/17 30306439 23 LO Plainview NY 44,722.25 21,854.19 4.949% N/A 1/5/24 N 10,843,646.31 10,821,792.12 5/5/17 30306440 24 MF Greensboro NC 45,715.16 18,892.39 5.146% N/A 2/6/24 N 10,660,355.12 10,641,462.73 5/11/17 30306441 25 OF Coraopolis PA 41,480.53 14,285.18 5.075% N/A 1/1/24 N 9,808,204.81 9,793,919.63 5/1/17 30306442 26 MF Jacksonville FL 41,459.37 0.00 4.904% N/A 2/1/24 N 10,144,000.00 10,144,000.00 5/1/17 30306443 27 MF Daytona Beach FL 40,345.48 13,092.49 4.960% N/A 2/6/24 N 9,761,004.25 9,747,911.76 5/6/17 30306444 28 OF Englewood CO 39,296.19 13,440.40 5.080% N/A 2/1/24 N 9,282,563.94 9,269,123.54 5/1/17 30306445 29 MF Flagstaff AZ 30,400.31 12,231.45 4.643% N/A 2/6/19 N 7,857,915.45 7,845,684.00 5/11/17 30306446 30 IN Maumee OH 34,575.42 19,363.33 5.450% N/A 1/6/24 N 7,612,935.93 7,593,572.60 5/11/17 30306447 31 RT Various Various 36,285.58 15,019.12 5.630% N/A 1/6/24 N 7,734,048.41 7,719,029.29 5/11/17 30306448 32 RT West Hartford CT 30,432.27 0.00 4.658% N/A 1/1/21 N 7,840,000.00 7,840,000.00 5/1/17 30306449 33 RT Madera CA 32,166.44 10,409.99 5.233% N/A 2/6/24 N 7,376,214.02 7,365,804.03 5/6/17 30306450 34 RT Brookfield WI 30,410.13 10,347.98 5.108% N/A 1/6/24 N 7,144,119.39 7,133,771.41 5/6/17 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 11 of 26 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 30306451 35 LO Athens OH 30,390.54 13,914.73 5.310% N/A 1/5/24 N 6,867,919.65 6,854,004.92 5/5/17 30306452 36 RT South Bend IN 27,129.11 9,350.13 5.059% N/A 2/6/24 N 6,435,051.96 6,425,701.83 5/6/17 30306454 38 MF Des Moines IA 22,928.53 7,547.12 5.200% N/A 1/1/24 N 5,291,199.10 5,283,651.98 5/1/17 30306455 39 IN Memphis TN 20,393.24 8,098.79 4.690% N/A 1/6/19 N 5,217,887.54 5,209,788.75 5/7/17 30306456 40 MU Tacoma WA 22,800.84 6,352.65 5.300% N/A 1/6/24 N 5,162,453.66 5,156,101.01 5/11/17 30306457 41 SS Columbus IN 21,872.58 6,970.98 5.290% N/A 1/5/24 N 4,961,644.29 4,954,673.31 5/5/17 30306458 42 MF Santa Barbara CA 21,812.55 6,685.14 5.400% N/A 1/6/24 N 4,847,233.70 4,840,548.56 5/6/17 30306459 43 OF Mokena IL 20,397.88 13,363.97 5.520% N/A 1/5/24 N 4,434,322.14 4,420,958.17 5/5/17 30306460 44 MU Ann Arbor MI 21,252.65 5,694.07 5.785% N/A 1/6/24 N 4,408,501.42 4,402,807.35 5/11/17 30306461 45 MU Portland ME 18,487.04 6,389.81 5.065% N/A 1/6/19 N 4,379,949.32 4,373,559.51 5/6/17 30306462 46 IN College Park MD 18,071.04 5,498.61 5.236% N/A 1/6/24 N 4,141,566.68 4,136,068.07 5/11/17 30306463 47 RT Atascadero CA 16,814.00 5,835.29 5.040% N/A 2/6/24 N 4,003,332.30 3,997,497.01 5/6/17 30306464 48 98 Myrtle Beach SC 17,618.09 7,554.60 5.498% N/A 2/6/19 N 3,845,346.16 3,837,791.56 5/6/17 30306465 49 LO Georgetown TX 18,344.32 7,379.71 5.722% N/A 1/6/24 N 3,847,112.91 3,839,733.20 5/6/17 30306466 50 MF Fresno CA 16,598.67 5,027.24 5.063% N/A 2/6/24 N 3,934,499.23 3,929,471.99 5/11/17 30306467 51 MU Baltimore MD 13,303.60 4,573.21 5.080% N/A 1/6/24 N 3,142,583.22 3,138,010.01 5/11/17 Totals 3,714,669.90 1,059,368.97 922,468,365.06 921,408,996.09 0.00 (1) Property Type Code (2) Resolution Strategy Code (3) Modification Code MF - Multi-Family SS - Self Storage 1 - Modification 7 - REO 11 - Full Payoff 1 - Maturity Date Extension 6 - Capitalization on Interest RT - Retail 98 - Other 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 2 - Amortization Change 7 - Capitalization on Taxes HC - Health Care SE - Securities 3 - Bankruptcy 9 - Pending Return 13 - TBD 3 - Principal Write-Off 8 - Other IN - Industrial CH - Cooperative Housing 4 - Extension to Master Servicer 98 - Other 4 - Blank 9 - Combination MH - Mobile Home Park WH - Warehouse 5 - Note Sale 10 - Deed in Lieu Of 5 - Temporary Rate Reduction 10 - Forbearance OF - Office ZZ - Missing Information 6 - DPO Foreclosure MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 12 of 26 NOI Detail Loan Ending Most Most Most Recent Most Recent Number ODCR Property Type City State Scheduled Balance Recent Fiscal NOI Recent NOI NOI Start Date NOI End Date 30306419 1 Retail Miami FL 100,000,000.00 21,578,288.75 0.00 30306420 2 Retail West Des Moines IA 94,404,717.77 22,763,273.00 0.00 30306422 3 Lodging Anaheim CA 79,688,108.77 21,650,830.62 0.00 30306418 4 Retail Various Various 55,025,590.40 4,607,348.26 0.00 30305549 5 Retail Las Vegas NV 49,340,088.43 15,275,523.92 0.00 30306423 6 Retail Wesley Chapel FL 47,497,194.80 8,532,040.94 0.00 30306424 7 Industrial Las Vegas NV 45,000,000.00 5,453,870.27 0.00 30306425 8 Office New York NY 30,000,000.00 2,314,151.64 0.00 30306426 9 Office Tacoma WA 22,976,498.80 2,239,113.15 0.00 30306417 10 Multi-Family Tampa FL 22,405,000.00 2,473,313.38 0.00 30306427 11 Office Raleigh NC 21,312,524.74 2,233,752.00 0.00 30306428 12 Retail Miller Place NY 19,935,717.68 2,090,783.31 0.00 30306429 13 Retail Miami FL 20,309,390.40 2,030,459.13 0.00 30306430 14 Retail Roseville MN 20,639,208.62 2,830,563.76 0.00 30306431 15 Office Greenwood Village CO 18,716,512.88 1,499,554.43 0.00 30306432 16 Multi-Family Houston TX 16,425,000.00 1,482,439.34 0.00 30306433 17 Lodging Atlanta GA 14,483,542.12 2,293,949.55 0.00 30306434 18 Office Southfield MI 14,287,524.85 0.00 0.00 30306435 19 Retail Geneva NY 12,571,844.59 1,342,884.82 0.00 30306436 20 Industrial Brea CA 12,500,000.00 1,663,721.45 0.00 30306437 21 Multi-Family Tulsa OK 11,782,811.27 1,526,927.44 0.00 30306438 22 Retail Waretown NJ 11,391,281.63 1,203,346.39 0.00 30306439 23 Lodging Plainview NY 10,821,792.12 2,146,051.39 0.00 30306440 24 Multi-Family Greensboro NC 10,641,462.73 1,029,187.45 0.00 30306441 25 Office Coraopolis PA 9,793,919.63 879,716.72 0.00 30306442 26 Multi-Family Jacksonville FL 10,144,000.00 1,249,105.23 0.00 30306443 27 Multi-Family Daytona Beach FL 9,747,911.76 1,213,308.89 0.00 30306444 28 Office Englewood CO 9,269,123.54 1,431,007.96 0.00 30306445 29 Multi-Family Flagstaff AZ 7,845,684.00 1,061,888.41 0.00 30306446 30 Industrial Maumee OH 7,593,572.60 1,005,595.74 0.00 30306447 31 Retail Various Various 7,719,029.29 934,405.23 0.00 30306448 32 Retail West Hartford CT 7,840,000.00 881,933.48 0.00 30306449 33 Retail Madera CA 7,365,804.03 775,545.02 0.00 30306450 34 Retail Brookfield WI 7,133,771.41 909,678.63 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 13 of 26 NOI Detail Loan Ending Most Most Most Recent Most Recent Number ODCR Property Type City State Scheduled Balance Recent Fiscal NOI Recent NOI NOI Start Date NOI End Date 30306451 35 Lodging Athens OH 6,854,004.92 1,002,128.66 0.00 30306452 36 Retail South Bend IN 6,425,701.83 525,123.47 0.00 30306454 38 Multi-Family Des Moines IA 5,283,651.98 625,020.57 0.00 30306455 39 Industrial Memphis TN 5,209,788.75 1,070,784.80 0.00 30306456 40 Mixed Use Tacoma WA 5,156,101.01 474,509.63 0.00 30306457 41 Self Storage Columbus IN 4,954,673.31 740,466.02 0.00 30306458 42 Multi-Family Santa Barbara CA 4,840,548.56 579,763.54 0.00 30306459 43 Office Mokena IL 4,420,958.17 736,887.02 0.00 30306460 44 Mixed Use Ann Arbor MI 4,402,807.35 522,459.64 0.00 30306461 45 Mixed Use Portland ME 4,373,559.51 0.00 0.00 30306462 46 Industrial College Park MD 4,136,068.07 360,747.04 0.00 30306463 47 Retail Atascadero CA 3,997,497.01 347,879.61 0.00 30306464 48 Other Myrtle Beach SC 3,837,791.56 0.00 0.00 30306465 49 Lodging Georgetown TX 3,839,733.20 631,018.57 0.00 30306466 50 Multi-Family Fresno CA 3,929,471.99 489,107.65 0.00 30306467 51 Mixed Use Baltimore MD 3,138,010.01 374,689.40 0.00 Total 921,408,996.09 Copyright 2017, Wells Fargo Bank, N.A. Page 14 of 26 Principal Prepayment Detail Loan Number Loan Group Offering Document Principal Prepayment Amount Prepayment Penalties Cross-Reference Payoff Amount Curtailment Amount Prepayment Premium Yield Maintenance Premium No Principal Prepayments this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 15 of 26 Historical Detail Delinquencies Prepayments Rate and Maturities Distribution 30-59 Days 60-89 Days 90 Days or More Foreclosure REO Modifications Curtailments Payoff Next Weighted Avg. WAM Date # Balance # Balance # Balance # Balance # Balance # Balance # Amount # Amount Coupon Remit 5/17/17 0 0 0 0 0 0 0 0 4.832258% 75 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.813058% 4/17/17 0 0 0 0 0 0 0 0 4.832257% 76 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.813055% 3/17/17 0 0 0 0 0 0 0 0 4.832246% 77 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.813043% 2/17/17 0 0 0 0 0 0 0 0 4.832262% 78 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.813057% 1/18/17 0 0 0 0 0 0 0 0 4.832253% 79 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.813046% 12/16/16 0 0 0 0 0 0 0 0 4.832243% 80 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.813035% 11/18/16 0 0 0 0 0 0 0 0 4.832242% 81 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.813033% 10/17/16 0 0 0 0 0 0 0 0 4.832232% 82 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.813022% 9/16/16 0 0 0 0 0 0 0 0 4.832231% 83 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.813019% 8/17/16 0 0 0 0 0 0 0 0 4.832221% 84 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.813008% 7/15/16 0 0 0 0 0 0 0 0 4.832210% 85 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.812996% 6/17/16 0 0 0 0 0 0 0 0 4.832208% 86 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.812993% Note: Foreclosure and REO Totals are included in the delinquencies aging categories. Copyright 2017, Wells Fargo Bank, N.A. Page 16 of 26 Delinquency Loan Detail Offering # of Paid Through Current Outstanding Status of Resolution Servicing Foreclosure Actual Outstanding Bankruptcy REO Loan Number Document Months Date P & I P & I Mortgage Strategy Date Principal Servicing Date Date Cross-Reference Delinq. Advances Advances ** Loan (1) Code (2) Transfer Date Balance Advances No Delinquent Loans this Period Totals (1) Status of Mortgage Loan (2) Resolution Strategy Code A - Payment Not Received 0 - Current 4 - Performing Matured Balloon 1 - Modification 7 - REO 11 - Full Payoff But Still in Grace Period 1 - 30-59 Days Delinquent 5 - Non Performing Matured Balloon 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties Or Not Yet Due 2 - 60-89 Days Delinquent 6 - 121+ Days Delinquent 3 - Bankruptcy 9 - Pending Return 13 - TBD B - Late Payment But Less 3 - 90-120 Days Delinquent 4 - Extension to Master Servicer 98 - Other Than 30 Days Delinquent 5 - Note Sale 10 - Deed In Lieu Of ** Outstanding P & I Advances include the current period advance. 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 17 of 26 Specially Serviced Loan Detail - Part 1 Loan Offering Servicing Resolution Scheduled Property Interest Actual Net DSCR Note Maturity Remaining Number Document Transfer Strategy Balance Type (2) State Rate Balance Operating Date DSCR Date Date Amortization Cross-Reference Date Code (1) Income Term No Specially Serviced Loans this Period (1) Resolution Strategy Code (2) Property Type Code 1 - Modification 7 - REO 11 - Full Payoff MF - Multi-Family SS - Self Storage 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties RT - Retail 98 - Other 3 - Bankruptcy 9 - Pending Return 13 - TBD HC - Health Care SE - Securities 4 - Extension to Master Servicer 98 - Other IN - Industrial CH - Cooperative Housing 5 - Note Sale 10 - Deed in Lieu Of MH - Mobile Home Park WH - Warehouse 6 - DPO Foreclosure OF - Office ZZ - Missing Information MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 18 of 26 Specially Serviced Loan Detail - Part 2 Loan Offering Resolution Site Appraisal Appraisal Other REO Number Document Strategy Inspection Phase 1 Date Date Value Property Revenue Comment from Special Servicer Cross-Reference Code (1) Date No Specially Serviced Loans this Period (1) Resolution Strategy Code 1 - Modification 7 - REO 11 - Full Payoff 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 3 - Bankruptcy 9 - Pending Return 13 - TBD 4 - Extension to Master Servicer 98 - Other 5 - Note Sale 10 - Deed in Lieu Of 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 19 of 26 Advance Summary Loan Group Current P&I Outstanding P&I Outstanding Servicing Current Period Interest on P&I and Servicing Advances Advances Advances Advances Paid Totals 0.00 0.00 4,729.14 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 20 of 26 Modified Loan Detail Loan Offering Pre-Modification Post-Modification Pre-Modification Post-Modification Modification Number Document Balance Balance Interest Rate Interest Rate Date Modification Description Cross-Reference No Modified Loans Totals Copyright 2017, Wells Fargo Bank, N.A. Page 21 of 26 Historical Liquidated Loan Detail Distribution Beginning Fees, Most Recent Gross Sales Net Proceeds Net Proceeds Realized Date of Current Current Period Cumulative Loss to Loan Date ODCR Scheduled Advances, Appraised Proceeds or Received on Available for Loss to Trust Period Adj. Adjustment Adjustment with Cum Balance and Expenses * Value or BPO Other Proceeds Liquidation Distribution to Trust to Trust to Trust Adj. to Trust No Liquidated Loans this Period Current Total Cumulative Total * Fees, Advances and Expenses also include outstanding P & I advances and unpaid fees (servicing, trustee, etc.). Copyright 2017, Wells Fargo Bank, N.A. Page 22 of 26 Historical Bond/Collateral Loss Reconciliation Detail Distribution Offering Beginning Aggregate Prior Realized Amts Covered by Interest Modification Additional Realized Loss Recoveries of (Recoveries)/ Document Balance Realized Loss Loss Applied Credit Support/ (Shortages)/ /Appraisal (Recoveries) Applied to Realized Losses Losses Applied to Date Cross-Reference at Liquidation on Loans to Certificates Deal Structure Excesses Reduction Adj. /Expenses Certificates to Date Paid as Cash Certificate Interest No Realized Losses this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 23 of 26 Interest Shortfall Reconciliation Detail - Part 1 Offering Stated Principal Current Ending Special Servicing Fees Non-Recoverable Interest on Modified Interest Document Balance at Scheduled ASER PPIS) Excess (Scheduled Advances Rate (Reduction) Cross-Reference Contribution Balance Monthly Liquidation Work Out Interest) /Excess There are no Interest Shortfalls for the above columns for this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 24 of 26 Interest Shortfall Reconciliation Detail - Part 2 Offering Stated Principal Current Ending Reimb of Advances to the Servicer Other (Shortfalls)/ Document Balance at Scheduled Balance Current Month Left to Reimburse Refunds Comments Cross-Reference Contribution Master Servicer There are no Interest Shortfalls for the above columns for this Period Totals Interest Shortfall Reconciliation Detail Part 2 Total 0.00 Interest Shortfall Reconciliation Detail Part 1 Total 0.00 Total Interest Shortfall Allocated to Trust 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 25 of 26 Defeased Loan Detail Loan Number Offering Document Ending Scheduled Cross-Reference Balance Maturity Date Note Rate Defeasance Status 30306461 45 4,373,559.51 1/6/19 5.065 Full Defeasance Totals 4,373,559.51 Copyright 2017, Wells Fargo Bank, N.A. Page 26 of 26
